Judge Hitchcock
delivered the opinion of the court.
The evidence in this case shows that two judgments were rendered against the defendant, by default, in the quarterly court of Monongalia county, Virginia. It is presumed that the proceedings which resulted in the rendition of these judgments were in conformity to the laws of that commonwealth. *But although these judgments were rendered, still no process had been previously served upon the defendant; he had not appeared in court, nor had any property of his'been seized in attachment. Without inquring as to the effect of a judgment in foreign attachment, where the property of a defendant has been taken in virtue of the writ, we are clear in the opinion that where the property of a stranger has *279been levied upon, such service does not so far give any court jurisdiction as that a judgment rendered can be of any effect.
The motion is overruled.